

117 S2667 IS: Making Essentials Available and Lawful (MEAL) Act of 2021
U.S. Senate
2021-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2667IN THE SENATE OF THE UNITED STATESAugust 5, 2021Mr. Booker (for himself, Mr. Sanders, Mrs. Gillibrand, Mr. Padilla, Ms. Smith, Mr. Durbin, Ms. Baldwin, Mr. Markey, and Mr. Heinrich) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 to repeal a certain disqualification to receive benefits under title IV of the Social Security Act and benefits under the Food and Nutrition Act of 2008; and to amend the Food and Nutrition Act of 2008 to provide that incarcerated individuals who are scheduled to be released from an institution within 30 days shall be considered to be a household for purposes of such Act.1.Short titleThis Act may be cited as the Making Essentials Available and Lawful (MEAL) Act of 2021.2.Tanf assistance and SNAP benefits(a)Repeal of ban on assistanceSection 115 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (21 U.S.C. 862a) is repealed.(b)Effect on State elections To opt out or limit period of prohibition(1)DefinitionsIn this subsection—(A)the term State has the meaning given the term in section 115(e) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (21 U.S.C. 862a(e)) (as in effect on the day before the date of enactment of this Act); and(B)the term TANF assistance or SNAP benefits means assistance or benefits referred to in section 115(a) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (as in effect on the day before the date of enactment of this Act).(2)Effect on State policiesAny law enacted by a State under the authority under subparagraph (A) or (B) of subsection (d)(1) of section 115 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (21 U.S.C. 862a), and any State law, policy, or regulation that imposes conditions on eligibility for the supplemental nutrition assistance program and temporary assistance for needy families program based on an individual’s conviction of an offense related to a controlled substance, shall have no force or effect.3.Modification of definition of household for the purpose of determining SNAP benefitsSection 3(m)(5) of the Food and Nutrition Act of 2008 (7 U.S.C. 2012(m)(5)) is amended by adding at the end the following:(F) Incarcerated individuals who are scheduled to be released from an institution within 30 days. .